Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has argued that a dryer is not equivalent to a humidifier as recited in claim 1. Applicant’s claim 9 states that the humidifier increases the moisture content of the air, and by the doctrine of claim differentiation claim 1 must be broader than claim 9. Further, Applicant’s humidifying section shown in Fig. 4 shows multiple heaters 412, 416, 418 that operate by drying (preheating, post heating, etc). 

Election/Restrictions
Applicant has argued that the independent claim is novel, and therefore unity of the invention exists. The independent claim is rejected below and restriction is still proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy (US 20200147883 A1, hereinafter “Kennedy”).

Regarding claim 1, Kennedy teaches a system for controlling moisture content of build material in a three dimensional printer, comprising: 
an air reservoir (0044 teaches a compressor taking in atmospheric air) to draw in ambient air (0044 teaches taking in atmospheric air) and generate (0044 teaches an air compressor 1) a flow of air; 
a humidifier (0044 teaches a dehumidifier 4; Applicant’s Fig. 4 shows multiple heaters 412, 416, 418 in Applicant’s humidifier that dry the air and dehumidify it), coupled (the claim does not recite that it is directly coupled) to an output of the air reservoir (see Fig. 1 showing the flow diagram), to adjust humidity (0044 teaches a dehumidifier to dehumidify the air) of the air flowing from the air reservoir; 
a build material vessel (powder feeder 7) to contain (powder feeder 7 contains build material) the build material and including an air inlet (see Fig. 1 showing powder feeder connected to the dehumidifier and is downstream from it) connected (the claim does not recite that it is directly connected) to an output of the humidifier to receive the air (see Fig. 1) having the adjusted humidity from the humidifier; and 
at least one sensor (flow sensor 6; 0035 teaches temperature and pressure sensors in the first line; see 0058 teaching controlling parameters based upon the pressure and temperature) to determine a dew point (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency; the apparatus of Kennedy is capable of this) of the air having the adjusted humidity (0058) flowing into the build material vessel, 
wherein a humidity level of the air having the adjusted humidity flowing into the build material vessel is controlled (0058 teaches controlling the humidity of the air) by the humidifier to maintain the dew point (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency; the apparatus of Kennedy is capable of this) at a level that will prevent condensation (the dehumidifier is capable of preventing condensation) of water inside the build material vessel.

Regarding claim 6 Kennedy teaches wherein the build material vessel is a hopper (see feeder 7 shown as a hopper in Fig. 1) configured to deliver the build material to a build material feed system (see Fig. 1 showing the feed system) of the three dimensional printer (abstract teaches this is for a 3D printer).

Regarding claim 7 Kennedy teaches wherein the air flowing into the build material vessel fluidizes (the air flow in Kennedy creates a stream of air in which the powder is carried, see Fig. 1 and 0045 teaching the powder brought into a stream of air) the build material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Ferrar et al. (US 20210138553 A1, hereinafter “Ferrar”).

Regarding claims 2-5 Kennedy fails to teach these limitations. 
In the same field of endeavor Ferrar teaches that a build material container may have a temperature or humidity sensor inside it at various locations (see 0016-0017 teaching a sensor at any location in the vessel including a lid, inner surface, side wall, etc.; see Figs. 1-2; Fig. 2 shows sensors in the flow diagram out of the vessel). Ferrar also teaches maintain the humidity in the container to be below the dew point (0018). Finally, Ferrar teaches sensors to measure the temperature of the powder (0044). Ferrar is capable of determining dew point (0018) and equilibrium of humidity (0028 teaches comparing humidity between two measurements) and is capable of preventing condensation according to information from sensors. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kennedy and Ferrar. Both Kennedy and Ferrar teach the use of sensors to monitor the humidity of gasses near build material. Further, Ferrar teaches that exceeding the dew point around build material may cause deterioration of the powder (0018). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to look to Ferrar regarding controlling the humidity of build material gasses and dew points. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Colin et al. (US 20150321255 A1, hereinafter “Colin”). 
Kennedy fails to teach a plate for fluidization. 
In the same field of endeavor Colin teaches that a porous membrane may be used to pump air into a build material powder feed bin 70  in order to reduce the humidity of the material (see Fig. 1 and 0046 teaching the fluidized bed and temperature control of gasses flowing into the fluidized bed in order to reduce humidity of the build material). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kennedy and Colin. Colin teaches that powder that has been dried to an extent is less likely to agglomerate when it is spread on a build platform (0112). Thus, a person having ordinary skill in the art before the effective filing date would have found it obvious for those reasons. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Reichel (US 20200223140 A1).
Regarding claim 9, Kennedy fails to teach wherein the humidity of the air is controlled to increase the moisture content of the build material. 
In the same field of endeavor Reichel teaches that introducing a degree of humidity into non solidified build material may reduce the electrostatic charge of the material so it has virtually no electrostatic charge (0078 and 0012). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reichel and Kennedy as eliminating the electrostatic charge improves the operability of build material (0078 and 0012 of Reichel). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748          
                                                                                                                                                                                              
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742